Title: From George Washington to Brigadier General Anthony Wayne, 2 October 1779
From: Washington, George
To: Wayne, Anthony


        
          Dear Sir,
          Head Quars West Point Octr 2d 1779
        
        There is one observation which I must make to you that I omitted in my last—it is, that the position of your corps and the disposition of your guards and patroles ought as much as possible to have

referrence to the security of the camp: otherwise we shall be oblig’d greatly to multiply our guards below and diminish the number of men for carrying on the works proportionably, an inconvenience I am particularly anxious to avoid. In the choice therefore of your positions, you will not extend too far to the right, that you may with the more facility dispose the guards on your left, so as to give a good degree of cover to this post. To this I must beg your particular attention. I am Dr Sir your most Obt servt
        
          Go: Washington
        
      